August 22, 1966


Hon. William Hunter           Opinion No. C-743
District Attorney
69th Judicial District        Re:   Whether the County Com-
Dalhart, Texas                      missioners Court of a
                                    county with population
                                    under 10,000 people can
                                    or must pay (1) mileage
                                    expenses for a Constable
                                    using his personal car
                                    for official business in
                                    and outside of the county;
                                    (2) pay maintenance ex-
                                    penses in connection with
                                    the maintenance, use and
                                    operation of a radio by
                                    the Constable in his
Dear Mr. Hunter:                    personal car.
          By recent letter you have requested an opinion in
regard to the above stated questions. We quote from your
letter as follows:
          "Article 6889-D of the Vernon's Civil
     Statutes of Texas seems to authorize the
     Commissioners Court to pay certain expenses
     for the Constable which would seem to include
     the payment of mileage for the use of the
     personal car of the Constable on business.
     There is nothing in that statute referring
     to the payment of expenses Incident to the
     upkeep of a radio in such car. This statute
     seems to permit but not require the Commls-
     sloners Court to pay such expense."
          Article 6889d, Vernon's Civil Statutes, was orlg-
inally enacted in 1953 and amended in 1961 and Is quoted, in
part, as follows:
          "Section 1. The County Commissioners
     Courts of this State are hereby authorized


                          -3583-
Hon. William Hunter, page 2 (C-743)


     to supply or pay for transportation of
     constables and deDutv constables of the
     respective counties and justice precincts
     to and from points within this State, under
     one of the four following subsections:
          "(a) Constables and deputy constables
     may be furnished adequate motor transportation
     including all expenses incidental to the up-
     keep and operation.
          "(b) Motor vehicles may be furnished to
     constables and deputy constables who may fur-
     nish gas and oil,-wash and grease. . .fbr
     which gas and 011, wash and grease constables
     and deputy constables may be compensated. . .
     not to exceed six cents (66) per mile. . . .
         "(c) County Commissioners Court m
    allow constables and deputy constables. . .to
    use and operate cars on official business
    personally owned by them for which such officers
    may be paid not less than eight cents (8#) per
    mile nor more than fifteen cents (15#) for each
    mile traveled in the performance of official
    duties of their office." (Emphasis added)
          In Attorney General's Opinion No. v-1287 (1951),
this office ruled, in effect, that in counties of 20,000 or
more population the Commissioners Courts were authorized,
but not required to furnish or pay for transportation, and
traveling expense incidental to such transportation, of
constables or deputy constables on official business any-
where in the State.
          Opinion v-1287  is an interpretation of Article
6889c, Vernon's Civil Statutes. This Article was expressly
repealed by Article 6889d, Vernon's Civil Statutes, in the
1961 amendment. The language of the two articles is identlca1,
except for the population limitation &irt. 688927 and the
amount of expense payments authorized.
          The language used in Article 6889d is permissive
and not directory, and it is our opinion that the statute au-
thorizes but does not require the Commissioners Courts In all
counties of this State to furnish adequate transportation or


                         -3584-
Hon. William Hunter, page 3 (C-7439
                               .

pay constables or deputy constables mileage expense and
other Incidental expenses incurred in using personally
owned vehicles.
          Question number two asks whether the County
Commissioners Court must or can pay maintenance costs of
the operation of a radio In a constable's personally owned
car. We are assuming that you mean a two-way radio commonly
used by law enforcement officials.
          In Attorney General's Opinion No. O-6649 (1945)
this office ruled that there was no provision in the Consti-
tution or statutes of this State conferring upon the Commis-
sioners Courts the power to purchase radio equipment with
county funds for use in a constable's privately owned car.
           In 1955 the Legislature enacted Article 688ge,
Vernon's Civil Statutes, which authorizes Commissioners
Courts to install and maintain two-way radios in constables'
or deputy constables' cars whether personally owned or not,
but the Act is restricted to counties of 600,000 or more
population.
          There is no present express statutory provision
allowing counties of less than 10,000 population to provide
for purchase or maintenance of two-way radios in constables'
or deputy constables' cars.
          It is our opinion that Article 6889d, Vernon's
Civil Statutes, does not confer upon Commissioners Courts
of counties of this State the authority to purchase or
maintain two-way radios In constables' or deputy constables'
cars.
                    SUMMARY
                    _------
          Under the provisions of Article 6889d,
     Vernon's Civil Statutes, the Commissioners
     Court of a county with population under
     10,000 may pay, but Is not required to pay,
     the mileage expenses for a constable using
     his personal car for official business in
     and outside of a county.
          There is no statutory authority for



                          -3585-
         Hon. William Hunter, Page 4 (C-743)


                   .;CommissionersCourts of a county with pop-
                    ulation under 10,000 to purchase or main-
r                   taln ".t+&way radio In a constable's
,:,_,,,“. i, ,...b.--~-~‘pePso~~l   car.

                                                Very truly yours,
                                                WAGGONER CARR
                                                Attorney General of Texas




         JCMcC:sck
         APPROVED:
         OPINION COMMITTEE
         W. 0. Shultz, Chairman
         John Reeves
         Malcolm Quick
         Ralph Rash
         Gordon Cass
         APPROVED FOR THE ATTORNEY GENERAL
         BY: T. B. Wright




                                           -3586-